 

Exhibit 10.34

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”), is made as of this 24
day of OCTOBER, 2012, by and between DIV DANBURY 187, LLC, a Delaware limited
liability company and DIV LINDEN 187, LLC, a Delaware limited liability company,
both having a place of business at c/o Davis Marcus Partners, Inc., One Appleton
Street, Boston, Massachusetts 02116 (collectively, the “Landlord”), as landlord,
and SIRIUSDECISIONS, INC., a Delaware corporation, having a place of business at
187 Danbury Road, Wilton, Connecticut 06897 (hereinafter called “Tenant”), as
tenant.

WITNESSETH:

WHEREAS, Landlord is the owner of that certain building (the “Building”) located
at 187 Danbury Road, Wilton, Connecticut (the “Property”);

WHEREAS, Landlord and Tenant entered into a certain Lease for a portion of the
Building dated as of March 27, 2006 (the “Original Lease”), as amended by that
certain Amendment to Lease dated as of March 27, 2008 (the “First Amendment”),
as further amended by that certain Second Amendment to Lease dated as of June
15, 2012 (the “Second Amendment”; and together with the Original Lease and the
First Amendment, the “Original Amended Lease”) pursuant to which Tenant leases
certain space at the Building consisting of 17,744 rentable square feet in area
(the “Premises”) as more particularly described in the Original Amended Lease;

WHEREAS, Landlord and Tenant desire to amend certain terms of Article 18 of the
Original Amended Lease as specified herein and any others as described hereby;

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, Landlord and Tenant hereby agree that:

 

A.

Defined Terms. Unless otherwise defined herein, all capitalized terms used in
this Third Amendment shall have the meanings ascribed to them in the Original
Amended Lease. From and after the effective date hereof, the term “Lease” as
used in the Original Amended Lease shall mean and refer to the Original Amended
Lease as amended by this Third Amendment.

 

B.

Lease Amendment. Landlord and Tenant agree to amend the Original Amended Lease
as follows:

 

1.

Termination Option. Effective as of the date hereof, the following calendar
dates in Article 18 of the Original Amended Lease shall be deleted and replaced
as specified:

 

a.

The calendar date “November 1, 2016” as stated in the first grammatical sentence
of Section 18.1 of the Original Amended Lease is hereby deleted and replaced by
the calendar date “November 1, 2017”.

 

b.

The calendar date “November 1, 2015” as stated in Section 18.l(a) of the
Original Amended Lease is hereby deleted and replaced by the calendar date
“November 1, 2016”.

 

c.

The calendar date “November 30, 2015” as stated in Section 18.1(b) of the
Original Amended Lease is hereby deleted and replaced by the calendar date
“November 30, 2016”.

 

d.

The calendar date “April 1, 2016” as stated in Section 18.1(c) of the Original
Amended Lease is hereby deleted and replaced by the calendar date “April 1,
2017”.

 

e.

The calendar date “April 16, 2016” as stated in the last paragraph of Section
18.1 following Section 18.1(e) of the Original Amended Lease is hereby deleted
and replaced by the calendar date “April 16, 2017”.

- 1 -

--------------------------------------------------------------------------------

 

 

C.

Broker. Landlord and Tenant represent and warrant to each other that they have
not had any dealings with any broker, agent or finder in connection with the
transaction evidenced by this Third Amendment. Each party agrees to protect,
indemnify, defend and hold the other harmless from and against any and all
expenses with respect to any compensation, commissions and charges claimed by
any broker, agent or finder with respect to this Third Amendment and the
negotiation thereof that is made by reason of any action or agreement by such
party.

 

D.

Lease Ratification. This instrument and all of the terms and provisions hereof
shall be considered for all purposes to be incorporated into and made part of
the Original Amended Lease. The Original Amended Lease and each provision,
covenant, condition, obligation, right and power contained therein is hereby
ratified and confirmed, and, as modified hereby, shall continue in full force
and effect. All references appearing in the Original Amended Lease and in any
related instruments shall be amended and read hereafter to be references to the
Original Amended Lease as amended by this Third Amendment. In the event of any
inconsistencies or conflicts between other provisions of the Original Amended
Lease and the provisions of this Third Amendment, the provisions hereof shall
govern and control. Except as specifically amended in this Third Amendment, the
Original Amended Lease is and shall remain in full force and effect and has not
been amended, modified, terminated or assigned.

 

E.

Authority. Landlord represents and warrants to Tenant that Landlord and the
person signing on its behalf are duly authorized to execute and deliver this
Third Amendment and that this Third Amendment constitutes its legal, valid and
binding obligation. Tenant hereby represents and warrants to Landlord that
Tenant and each person signing on its behalf are duly authorized to execute and
deliver this Third Amendment, and that this Third Amendment constitutes the
legal, valid and binding obligation of Tenant.

 

F.

Execution by Facsimile or Electronic Mail. The parties agree that this Third
Amendment may be transmitted between them by facsimile machine or electronic
mail and the parties intend that a faxed or emailed Third Amendment containing
either the original and/or copies of the signature of all parties shall
constitute a binding Third Amendment.

 

G.

Governing Law/Binding Effect. The Lease and this Third Amendment and the rights
and obligations of both parties thereunder and hereunder shall be governed by
the laws of the State of Connecticut and shall be binding upon and inure to the
benefit of the Landlord and Tenant and their respective legal representatives,
successors and assigns.

 

H.

General Provisions. This Third Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. Tenant represents and warrants to Landlord that no
portion of the Premises has been assigned, sublet or licensed for use by any
occupant. Tenant acknowledges that Tenant has no claim of default, setoff,
counterclaim or defenses and no claim of abatement, reduction, adjustments, or
concessions with respect to Base Rent and/or other charges under the Lease as of
the date hereof, and to the extent any of the same exist, they are hereby waived
in full.

 

I.

Effective Date. The submission of this document for examination and negotiation
does not constitute an offer to lease, or a reservation of, or option for, the
Premises. This Third Amendment shall become effective and binding only upon
execution and delivery of this Third Amendment by all of the parties hereto and
approval by Landlord’s lenders as applicable.

[remainder of this page intentionally left blank - signatures on the following
page]

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Third Amendment to be
duly executed as of the day and year first written above.

 

WITNESSED BY:

 

LANDLORD:

 

 

DIV DANBURY 187, LLC, a Delaware limited liability company

/s/ Michelle Houlihan

 

 

Signature of Witness

 

By:

Danbury 187 Manager Corp., its manager

Print Name: Michelle Houlihan

 

 

 

 

 

 

 

 

 

 

 

/s/ Barbara Stanley

 

 

By:

/s/ Jonathan G. Davis

Signature of Witness

 

 

Name:

Jonathan G. Davis

Print Name: Barbara Stanley

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

DIV LINDEN 187, LLC, a Delaware limited liability company

 

 

 

 

/s/ Michelle Houlihan

 

 

 

Signature of Witness

 

By:

Linden 187 Manager Corp., its manager

Print Name: Michelle Houlihan

 

 

 

 

 

 

 

 

 

 

 

/s/ Barbara Stanley

 

 

By:

/s/ Jonathan G. Davis

Signature of Witness

 

 

Name:

Jonathan G. Davis

Print Name: Barbara Stanley

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

SIRIUSDECISIONS, INC., a Delaware corporation

/s/ Dawn Schwaeber

 

 

 

Signature of Witness

 

 

 

Print Name: Dawn Schwaeber

 

 

 

 

 

 

 

 

 

 

 

/s/ Marie Herzfeld

 

By:

/s/ Rich Benvenuto

Signature of Witness

 

Name:

Rich Benvenuto

Print Name: Marie Herzfeld

 

Title:

VP

 

- 3 -

--------------------------------------------------------------------------------

 

 

STATE OF

Massachusetts

)

 

 

)

ss.

Boston

COUNTY OF

Suffolk

)

 

 

 

On this the 1st day of November, 2012, before me, the undersigned officer,
personally appeared Jonathan G. Davis, known to me (or satisfactorily proven) to
be the person whose name is subscribed to the within instrument, and
acknowledged himself/herself to be the CEO of Danbury 187 Manager Corp., a
corporation, and that he/she, as such CEO, being authorized so to do, executed
the foregoing instrument as the free act and deed of Danbury 187 Manager Corp.
as the Manager of DIV DANBURY 187, LLC for the purposes contained therein by
signing the name of Danbury 187 Manager Corp. by himself/herself as such CEO.

IN WITNESS WHEREOF, I hereunto set my hand.

 

[g0yhtuiddqfj000001.jpg]

 

 

 

/s/ Jean Della Piana

Commissioner of the Superior Court

Notary Public

[Affix Notarial Seal]

My Commission Expires:

 

STATE OF

Massachusetts

)

 

 

)

ss.

Boston

COUNTY OF

Suffolk

)

 

 

 

On this the day of 1st day of November, 2012, before me, the undersigned
officer, personally appeared Jonathan G. Davis, known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument, and
acknowledged himself/herself to be the CEO of Linden 187 Manager Corp., a
corporation, and that he/she, as such officers, being authorized so to do,
executed the foregoing instrument as the free act and deed of Linden 187 Manager
Corp. as the Manager of DIV DANBURY 187, LLC for the purposes contained therein
by signing the name of Linden 187 Manager Corp. by himself/herself as such CEO.

IN WITNESS WHEREOF, I hereunto set my hand.

 

[g0yhtuiddqfj000002.jpg]

 

 

 

/s/ Jean Della Piana

Commissioner of the Superior Court

Notary Public

[Affix Notarial Seal]

My Commission Expires:

 

- 4 -

--------------------------------------------------------------------------------

 

 

STATE OF

 

)

 

 

)

ss.

 

COUNTY OF

 

)

 

 

 

On this the 24 day of October, 2012, before me, the undersigned officer,
personally appeared Richard Benvenuto, who acknowledged himself to be the VP
Finance of SIRIUSDECISIONS, INC., a Delaware corporation, and that he, as such
                             , being authorized so to do, executed the foregoing
instrument as his free act and deed and the free act and deed of the limited
liability company for the purposes contained therein by signing the name of the
limited liability company by himself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

/s/ Toni Essertier

Commissioner of the Superior Court/

Notary Public

My Commission Expires:

[Affix Notarial Seal]

[g0yhtuiddqfj000003.jpg]

- 5 -

--------------------------------------------------------------------------------

 

SECRETARY’S CERTIFICATE

I, Richard ELDH, Secretary of Siriusdecisions, Inc., a Delaware corporation (the
“Corporation”), hereby certify that Rich Benvenuto, as VP Finance of the
Corporation has authority to execute and deliver to DIV Danbury 187, LLC and DIV
Linden 187, LLC the Third Amendment to Lease related to the building located at,
known as and numbered 187 Danbury Road, Wilton, Connecticut, a copy of which
Third Amendment to Lease is attached hereto and made a part hereof on behalf of
the Corporation.

 

Witness my signature on this 24th day of October, 2012.

 

Siriusdecisions, Inc.

 

 

By:

/s/ Richard E. Eldh

Name:

Richard E. Eldh

Title:

Secretary

 

- 6 -